--------------------------------------------------------------------------------

EXHIBIT 10.1


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is entered
into as of May 18, 2009, between MERIX CORPORATION, an Oregon corporation (the
“Borrower”), BANK OF AMERICA, N.A., a national banking association, as agent
(the “Agent”), and certain financial institutions (“Lenders”) party to that
certain Loan and Security Agreement dated as of May 9, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Borrower, Agent and such Lenders.  Borrower, Lenders and
Agent have agreed to amend the Loan Agreement, as set forth in this Amendment.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, Borrower, Agent
and Lenders agree as follows:


1.              Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Loan Agreement.  The rules of construction and interpretation specified in
Section 1.4 of the Loan Agreement also apply to this Amendment and are
incorporated herein by this reference.


2.              Amendments to Credit Agreement. The Loan Agreement is hereby
amended as follows:


(a)            Additional Definition.  The following defined term is added to
Section 1.1 of the Loan Agreement in its proper alphabetical order:


“Foreign Account Debtor:  An Account Debtor that is organized or has its
principal offices or assets outside the United States, Canada or the United
Kingdom.”


(b)            Amendment to Definitions.


(i)             The chart contained in the definition of “Applicable Margin” in
Section 1.1 of the Loan Agreement is amended to read in its entirety as follows:

 
1

--------------------------------------------------------------------------------

 
 
Level
 
Average Excess Availability
 
Base Rate Loans
 
LIBOR Revolver Loans
 
Merix Singapore Guaranty Fee
I
 
> $45,000,000
 
0.00%
 
2.00%
 
0.75%
II
 
> $30,000,000 < $45,000,000
 
0.50%
 
2.50%
 
1.00%
III
 
> $15,000,000 < $30,000,000
 
1.00%
 
3.00%
 
1.50%
IV
 
< $15,000,000
 
1.50%
 
3.50%
 
2.00%



(ii)            Clause (c) of the definition of “Eligible Account” in Section
1.1 of the Loan Agreement is amended to read in its entirety as follows:


“(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
15% of the aggregate Eligible Accounts (including for purposes of such
calculation Eligible Foreign Accounts owing by such Account Debtor) (or such
higher percentage as Agent may establish for the Account Debtor from time to
time); provided, however, that (i) in the case of an Account owing by Flextronix
International Limited or its subsidiaries, it exceeds 20% of the aggregate
Eligible Accounts (including for purposes of such calculation Eligible Foreign
Accounts owing by subsidiaries of Flextronix International Limited) and (ii) in
the case an Account owing by Jabil Circuit, Inc. or its subsidiaries, it exceeds
30% of the aggregate Eligible Accounts (including for purposes of such
calculation Eligible Foreign Accounts owing by subsidiaries of Jabil Circuit,
Inc.);”


(iii)           The definition of “Eligible Foreign Account” in Section 1.1 of
the Loan Agreement is amended to read in its entirety as follows:


“Eligible Foreign Account:  an Account owing by (a) a Foreign Account Debtor
that (i) is listed on Schedule 1.1(a) or (ii) is a direct or indirect subsidiary
of a Person listed on Schedule 1.1(a) and Borrower has provided Agent with such
evidence of such subsidiary’s affiliation with a Person listed on Schedule
1.1(a) as Agent may have requested, or (b) a Foreign Account Debtor that Agent,
in its discretion, has approved in writing, in each case that meets the
definition of Eligible Account (other than clause (g) of the definition of
Eligible Account); provided that no Account shall be an Eligible Foreign Account
to the extent that such Account, when aggregated with other Accounts owing by
that Foreign Account Debtor (including for purposes of such calculation Eligible
Foreign Accounts owing by Affiliates of such Account Debtor), has a Value that
exceeds $4,000,000 at any time of determination.”

 
2

--------------------------------------------------------------------------------

 

(c)            Amendment to Schedules.  Schedule 1.1(a) to this Amendment is
incorporated by reference into the Loan Agreement as Schedule 1.1(a) thereto.


(d)            Amendment to Loan Agreement.  Section 3.2.1 of the Loan Agreement
is amended to read in its entirety as follows:


“3.2.1  Unused Line Fee.  Borrower shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.625% per annum times the amount by which the
Revolver Commitments exceed the sum of the average daily balance of Revolver
Loans, plus the average daily stated amount of Letters of Credit, plus the
average daily Merix Singapore Usage during any month.  Such fee shall be payable
in arrears, on the first day of each month and on the Commitment Termination
Date.”

 
3

--------------------------------------------------------------------------------

 

3.              Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date that Borrower, Agent and Lenders shall have
executed and delivered counterparts of this Amendment and the Guarantors shall
have executed and delivered the Guarantors’ Acknowledgment in the form attached
hereto.


4.              Payment of Expenses.  Borrower shall pay all fees, charges and
disbursements of counsel to the Agent (directly to such counsel if requested by
Agent) incurred in connection with this Amendment.  Such fees, charges and
disbursements may be charged against Borrower’s loan account.


5.              Representations and Warranties.  Borrower hereby represents and
warrants to Agent and Lenders that each of the representations and warranties
set forth in Section 9 of the Loan Agreement is true and correct in all material
respects as if made on and as of the date of this Amendment or, if any such
representation or warranty is stated to have been made as of or with respect to
a specific date, as of or with respect to such specific date, and that no
Default or Event of Default has occurred and is continuing under the Loan
Agreement.


6.              No Further Amendment.  Except as expressly modified by this
Amendment, the Loan Agreement and the other Loan Documents shall remain
unmodified and in full force and effect and the parties hereby ratify their
respective obligations thereunder.


7.              Reservation of Rights.  Borrower acknowledges and agrees that
the execution and delivery by Agent and Lenders of this Amendment shall not be
deemed to create a course of dealing or otherwise obligate Agent or any Lender
to forbear or execute similar amendments under the same or similar circumstances
in the future.


8.              Miscellaneous.


(a)            Counterparts; Integration.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.


(b)            Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


(c)            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OREGON.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



 
MERIX CORPORATION
         
By: /S/ Kelly E. Lang
     
Name: Kelly E. Lang
     
Title: Executive Vice President, Finance and Chief Financial Officer
         
BANK OF AMERICA, N.A., as Agent
         
By:  /S/ Steven W. Sharp
     
Name:  Steven W. Sharp
     
Title:  Vice President
         
BANK OF AMERICA, N.A., as Lender
         
By:  /S/ Steven W. Sharp
     
Name:  Steven W. Sharp
     
Title:  Vice President


 
5

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

ELIGIBLE FOREIGN ACCOUNT DEBTORS


Solectron Corporation


Flextronics International Limited


Motorola Corporation


Jabil Circuits


Plexus


Nokia Corporation


Celestica Corp.


Intel


Cisco Systems


Benchmark Electronics


Scientific Atlanta


Agilent Technologies


Robert Bosch Corporation


TRW Automotive


Hon Hai Precision Industry


Kinmball Electronics

 
6

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT


The undersigned guarantor acknowledges that Bank of America, N.A. has no
obligation to provide it with notice of, or to obtain its consent to, the terms
of the foregoing First Amendment to Loan and Security Agreement (the
“Amendment”).  The undersigned guarantor nevertheless:  (i) acknowledges and
agrees to the terms and conditions of the Amendment; and (ii) acknowledges that
its guaranty remains fully valid, binding, and enforceable.



 
MERIX ASIA, INC.
     
By: /S/ Kelly E. Lang
     
Title: Executive Vice President, Finance and Chief Financial Officer

 
 

--------------------------------------------------------------------------------